In re Transportation & Dev., Dept, of; State of Louisiana; — Plaintiffs); applying for *660supervisory and/or remedial writs; Parish of Natchitoches, 10th Judicial District Court, Div. “A”, No. 61135-A; to the Court of Appeal, Third Circuit, No. CW95-1062.
Granted. Ruling of district court granting landowners’ motion to strike the request for a jury trial is vacated and set aside. The state has a right to trial by jury to determine compensation. La. Const, art. 1, sec. 4.
LEMMON, J., would grant and docket.
WATSON, J., would deny the writ.